United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3673
                                  ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
James Archambault, also known as     *
James Skunk,                         * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: August 5, 2011
                                Filed: September 16, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       James Archambault was charged with knowingly mailing threatening
communications, in violation of 18 U.S.C. § 876(c). After having been appointed his
third successive attorney, Archambault moved to represent himself. The magistrate
judge1 advised Archambault of the hazards and disadvantages of self-representation,
found that Archambault knowingly and voluntarily waived his right to counsel,
permitted him to proceed pro se, and ordered his third attorney to serve as standby

      1
       The Honorable John E. Simko, United States Magistrate Judge for the District
of South Dakota.
counsel. On the day of trial, Archambault decided to plead guilty, and the district
court2 accepted his plea after questioning him in compliance with Federal Rule of
Criminal Procedure 11. The court sentenced him to 77 months in prison, at the
bottom of the undisputed advisory Guidelines range. Proceeding pro se on appeal,
Archambault argues that he should have been allowed to justify his actions to a jury,
that he was denied the right to subpoena witnesses, that he had ineffective assistance
of counsel, and that his sentence was unjust.

       We conclude that Archambault knowingly and voluntarily pleaded guilty, and
thus waived his right to appeal all non-jurisdictional issues, including all issues
related to what defenses and witnesses he would have presented had his case gone to
trial. See United States v. Limley, 510 F.3d 825, 827 (8th Cir. 2007). We further
conclude that the district court did not commit procedural error or abuse its discretion
in imposing the sentence. See Gall v. United States, 552 U.S. 38, 51 (2007); United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). We decline to
review Archambault’s ineffective-assistance claim. See United States v. Bauer, 626
F.3d 1004, 1009 (8th Cir. 2010).

       Accordingly, we affirm the judgment and deny Archambault’s motion to stay
this appeal.
                      ______________________________




      2
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation in the District of South Dakota.

                                          -2-